Citation Nr: 0520597	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  01-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Evaluation of residuals of a fracture of the left ankle with 
post-traumatic arthritis, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines, in which 
the RO denied a claim for a rating in excess of 10 percent 
for residuals of a fracture of the left ankle.  In a June 
2001 rating decision, the RO increased the evaluation to 20 
percent disabling from May 31, 2000, and re-characterized the 
service-connected disability as residuals of a fracture of 
the left ankle with traumatic arthritis.  In an October 2001 
decision, in pertinent part, the Board denied a rating in 
excess of 20 percent for residuals of a fracture of the left 
ankle from May 21, 2000, and granted a rating of 20 percent 
for residuals of a fracture of the left ankle prior to May 
31, 2000.  In a November 2001 rating decision, the RO 
assigned a 20 percent evaluation for residuals of a left 
ankle fracture with post-traumatic arthritis effective March 
17, 1998, the date of the claim for an increased rating.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("the Court").   
Pursuant to a Joint Motion for Partial Remand, the Court in 
July 2003 vacated the part of the Board's decision that 
denied an evaluation in excess of 20 percent for residuals of 
a left ankle fracture with arthritis and an evaluation in 
excess of 20 percent for residuals of a left ankle fracture 
prior to May 31, 2000.  In light of the Court's order, the 
issue is as stated on the title page.  In August 2003 the 
Board remanded the claim for further development.  

In an April 2005 deferred rating decision, it was noted that 
the veteran had raised the issue of service connection for a 
left knee disorder as secondary to the left ankle disorder.  
Based on the analysis below, this issue is not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).   This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The residuals of the fracture of the left ankle with 
traumatic arthritis are manifested by plantar flexion limited 
to five degrees with pain, dorsiflexion limited to five 
degrees with pain, no inversion or eversion, and no malunion 
of the left fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board finds that all relevant facts regarding 
the issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107(a) 
(West 1991) and the new provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1999 rating decision was 
promulgated did VA in December 2003 provide explicit notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  In that regard, VA fully complied with the 
directives of the August 2003 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  Also, the veteran was afforded another VA 
examination.  The timing-of-notice error was sufficiently 
remedied by the process carried out after the VCAA letter so 
as to provide the veteran with a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).  Furthermore, the February 
1999 and June and November 2001 rating decisions, the 
February 2000 statement of the case (SOC), and the April 2004 
and March 2005 supplemental statements of the case (SSOCs) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(e).  Also, in a July 2004 VCAA letter, VA 
asked the veteran to submit any evidence or information in 
his possession that pertained to his claim.  38 C.F.R. § 
3.159(b).  

By a March 2005 letter, VA informed the veteran that he had a 
period of 60 days for comments regarding any additional 
information; that if he did not respond within 60 days, his 
case would be forwarded to the Board; and that in effect, if 
he did not respond, VA would not undertake any further 
development on his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

VA medical records reveal that X-rays of the left ankle taken 
in June 1980 showed a firmly united fracture of the distal 
extremity of the shaft of the fibula.  The impression was a 
well-united fracture of the distal end of the fibular shaft.  
In June 1985 X-rays of the left lower leg revealed a healed 
fracture of the distal fibula in good position.  X-rays of 
the left ankle taken in July 1992 showed an old healed 
oblique fracture of the distal third of the fibula.  The 
fracture was completely healed and in good alignment.  The 
impression was an old healed fracture of the distal third of 
the left fibula.

In a December 1993 statement, a private doctor reported that 
the veteran had the following clinical diagnoses: wound 
closed, residual fracture, ankle, left, leading to 
degenerative or traumatic arthritis; arthritis, traumatic, 
hip, joint, left; osteoarthritis, traumatic, degenerative, 
lumbar spine; and hypertension, malignant.  The doctor stated 
that with the present clinical manifestations and the general 
physical condition of the veteran as he aged, there would be 
a continued increase in severity of the affected areas, 
resulting in the veteran being unable to perform any 
substantial occupation.

VA X-rays of the left ankle taken in January 1994 showed a 
healed oblique fracture of the distal fibula with minimal 
deformity.  The impression was a healed fracture of the 
distal left fibula.

In March 1998, the veteran requested an increased evaluation 
for his service-connected ankle disability.  

At the time of an April 1998 VA examination, the veteran 
reported having pain in his left ankle.  Range-of-motion 
testing in the left ankle revealed that dorsiflexion was to 
10 degrees and that plantar flexion was to 30 degrees.  The 
examiner noted that it was painful for the veteran when he 
dorsiflexed his left ankle from 10 to 20 degrees.  The 
veteran had facial grimace with the movement of the left 
ankle.  The examiner noted that the veteran walked with a 
slight limp of the left foot.  X-rays of the left ankle 
showed that in comparison to the X-rays taken in January 
1994, there was no interval change in the healed oblique 
fracture of the left distal fibula.  The impressions were 
healed fracture, distal left fibula, unchanged since January 
1994, and normal ankle joints.  A diagnosis of a healed 
fracture of the left distal fibula was rendered.

In a May 1998 report, a private doctor indicated that the 
veteran had persistent severe pain in the left ankle with 
limitation of movement.  The doctor noted that the veteran 
could not stand for long on his left foot because of pain.  A 
diagnosis of residuals of a fracture of the left ankle 
leading to degenerative or traumatic arthritis was rendered.  

At the June 2000 hearing, the veteran testified that he had 
severe pain in his left ankle.  He also added that his career 
was in the food service industry and that he quit working in 
1990 because he could no longer stand for long periods of 
time.  

The veteran was afforded an additional VA examination in July 
2000.  He reported that he had pain in his left ankle with 
stiffness and that he could not endure long standing and 
walking.  He stated that he had flare-ups in his left ankle 
four to five times per month with swelling.  He noted that 
cold weather aggravated his symptoms.  He reported that he 
used a cane during flare-ups.  He indicated that his career 
was in the food service industry, that he worked in hotels, 
and that his job requirements included lifting and constantly 
standing.  The examiner noted a facial grimace when the 
veteran dorsiflexed his left ankle.  He walked slowly with a 
limp on the left lower extremity.  Dorsiflexion of that ankle 
was from 0 to 10 degrees, and plantar flexion was from 0 to 
30 degrees.  It was reported that dorsiflexion on flare-ups 
was from 0 to 5 degrees and that plantar flexion on flare-ups 
was from 0 to 20 degrees.  The examiner noted that X-rays of 
the left ankle taken in April 1998 showed a healed fracture 
of the distal left fibula.  A diagnosis of residuals of a 
healed left ankle fracture with limitation of motion was 
rendered.  

In November 2000, the veteran was afforded an additional VA 
examination.  He reported having moderate to severe pain over 
his left ankle.  He noted that the condition was aggravated 
by cold weather.  He indicated that the pain was constant and 
that he had no range of motion during flare-ups.  The veteran 
reported that he walked with a cane due to left ankle pain or 
weight bearing.  Passive and active ranges of motion were the 
following: dorsiflexion was from 0 to 20 degrees; plantar 
flexion was from 0 to 10 degrees; and eversion and inversion 
were to 0 degrees.  Pain was present beyond the above noted 
degrees.  Range of motion was limited by pain and bone block 
due to a malunited lateral malleolus.  The veteran had no 
push off in his gait due to no plantar flexion of the left 
foot.  X-rays of the left ankle revealed minimal 
osteoarthritic change in the left ankle joint with joint 
relationships normally maintained.  X-rays of the left tibia 
and fibula revealed a well-aligned fracture in the distal 
fibula that was healed and that was without any evidence of 
old osteomyelitis.  A diagnosis of post-traumatic arthritis 
of the left ankle was rendered.  The examiner indicated that 
the veteran had a healed malunited fracture of the lateral 
malleolus, left (distal third fibula) resulting in disruption 
of the mortise of the ankle joint and causing severe 
limitation of motion to plantar flexion, eversion, and 
inversion of the left ankle.  

The veteran underwent another VA examination in March 2004.   
He claimed that during a flare-up that no motion of the joint 
was possible.  He indicated that he avoided prolonged 
ambulation and weight bearing and that he was presently 
unemployed.  Physical examination revealed no weakness or 
lack of endurance.  Pain had a major functional impact during 
a flare-up.  There was evidence of painful motion and guarded 
movement in the left ankle.  There was tenderness in the left 
ankle but no swelling.  He had no push off in his gait due to 
limited plantar flexion.  Ankylosis of the left ankle was not 
present.  It was reported that during flare-ups dorsiflexion 
of the left ankle was to zero degrees and plantar flexion was 
to zero degrees.  Range-of-motion testing in the left ankle 
revealed that active dorsiflexion was to five degrees with 
pain, and that passive dorsiflexion was to ten degrees with 
pain.  Active plantar flexion was to five degrees with pain, 
and passive flexion was to five degrees with pain.  No 
eversion or inversion was possible with pain on attempt at 
passive motion.  X-rays of the left ankle revealed an old 
fracture in the distal third of the left fibula and preserved 
ankle joint space.  The diagnosis was traumatic arthritis of 
the left ankle.



Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2004).  A 20 percent evaluation is 
warranted for marked limitation of motion, and a 10 percent 
disability rating requires a moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

Diagnostic Code 5270 (ankylosis of the ankle) provides that a 
20 percent rating is warranted for ankylosis in plantar 
flexion less than 30 degrees.  A 30 percent evaluation 
requires ankylosis in plantar flexion between 30 degrees and 
40 degrees or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted for plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).

A 40 percent disability rating is warranted for nonunion of 
the tibia and fibula, with loose motion and a brace.  For a 
malunion of the tibia and fibula, 30, 20, and 10 percent 
disability ratings are warranted for marked, moderate, and 
slight knee or ankle disabilities, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran is receiving a 20 percent rating for arthritis 
with limitation of motion of the left ankle under Diagnostic 
Code 5271 (limitation of motion of the ankle), which is the 
maximum rating under that code.  Therefore, a higher rating 
under that diagnostic code is not warranted. 

Additionally, an increased rating may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability rating for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (maintaining that once a particular 
joint is rated at the maximum level in terms of limitation of 
motion, there can be no additional disability due to pain).

The veteran alleges that he has ankylosis during flare-ups 
and that he has a deformity in inversion and eversion because 
he is unable to invert or evert his left ankle.  While the 
veteran is competent to report what directions he can move 
his left ankle, he is not competent to report that he has a 
deformity in inversion or eversion because a lay person is 
not competent to offer opinions on medical diagnosis or 
causation and because the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  
 
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  The veteran's ankle has no range 
of motion on inversion and eversion. However, the veteran has 
some range of motion on dorsiflexion and plantar flexion.  At 
the March 2004 VA examination, dorsiflexion of the left ankle 
was to five degrees with pain and plantar flexion of the left 
ankle was to five degrees with pain.  While the veteran 
reported that the left ankle had no dorsiflexion or plantar 
flexion during a flare-up, which the veteran is competent to 
report, that assertion of an acute limitation of motion has 
not been verified by a medical professional.  In this case, 
there is no evidence of a constant absence of any 
dorsiflexion or plantar flexion in the left ankle.  
Furthermore, there is no inversion or eversion deformity.  
Ankylosis has never been diagnosed.

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period.  Ankle 
pain has also been noted on each VA examination that has been 
performed.  However, based upon the objective medical 
findings there is no clinical objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.  Specifically, loss of functioning 
arising from pain and any weakness or swelling does not raise 
the veteran's level disability to that akin to ankylosis in 
dorsiflexion or plantar flexion.  Therefore, the Board finds 
that a higher evaluation under Diagnostic Code 5270 is not 
warranted.

The veteran also asserts that he has a malunion of the 
fibula, which he is not competent to report.  See Espiritu, 2 
Vet. App. at 494-95.  The impression from the VA X-rays taken 
in June 1980 was that the fracture in the left fibula was 
well united.  VA X-rays of the left ankle taken in June 1985 
and July 1992 reflected that the fracture of the left distal 
fibula was healed and in good alignment.  While a minimal 
deformity was noted on January 1994 VA X-rays of the left 
ankle, the impression from those X-rays was a healed fracture 
of the left distal fibula.  VA X-rays taken in April 1998 
revealed that there was no interval change in the healed 
oblique facture of the left distal fibula.  The July 2000 VA 
examiner noted that April 1998 X-rays showed a healed 
fracture of the left distal fibula.  Although the November 
2000 VA examiner diagnosed a malunited fracture of the distal 
third of the left fibula, VA X-rays taken in November 2000 
revealed a well-aligned healed fracture of the left distal 
fibula.  VA X-rays of the left ankle revealed an old fracture 
in the distal third of the left fibula.  The report of those 
X-rays does not indicate a malunion.  

The Board places greater weight on the numerous X-rays of the 
left fibula showing a healed fracture, a good alignment, and 
no deformity than on an isolated finding of a minimal 
deformity found on X-rays in January 1994 and the diagnosis 
of a malunited fracture of the distal third of the left 
fibula made by the November 2000 VA examiner.  In fact, the 
contemporaneous X-ray interpretations by a radiologist 
disclosed that the joint relationships were normal and the 
fracture was well aligned.  The Board finds that the 
interpretations by the radiologist of findings on X-ray film 
are more probative than the unsupported statement of the 
clinical examiner.  The Board finds that there is no malunion 
of the left fibula.  Therefore, a higher rating under 
Diagnostic Code 5262 is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left ankle disability has 
caused marked interference with his employment, or that such 
has required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  The veteran is unemployed and 
stopped working in 1990 because of an inability to stand for 
long periods of time.  However, the evidence does not reflect 
that he is unemployed exclusively because of his service-
connected left ankle disorder.  In that regard, in the 
December 1993 statement, a private doctor diagnosed arthritis 
of the left ankle as a residual of a fracture, arthritis of 
the left hip, arthritis of the lumbar spine, and 
hypertension.  That doctor indicated that the veteran could 
not perform any substantial occupation because of those 
disabilities.  However, that doctor did not indicate that the 
veteran was unemployed solely because of the left ankle 
disability.  Thus, there is no competent evidence of marked 
interference with his employment due to his left ankle 
disorder alone.  In that regard, the Board notes that the 20 
percent disability rating assigned for the service-connected 
left ankle disorder contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.




ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of the left ankle with post-traumatic arthritis is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


